Citation Nr: 0430053	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  03-05 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of an eye injury.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder, including as due to exposure to Agent Orange 
in service.  

3.  Entitlement to service connection for prostatitis 
(claimed as prostate cancer).  

4.  Entitlement to service connection for migraines.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  

This appeal arises from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied service connection for 
prostatitis (claimed as prostate cancer), and migraines, and 
denied the veteran's request to reopen his claims for service 
connection for residuals of a eye injury and a skin disorder.  

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for residuals of an eye 
injury and a skin disorder in a May 1989 rating decision.  
The veteran did not appeal that decision.  

2.  The RO denied the veteran's requests to reopen his claim 
for service connection for residuals of an eye injury in July 
1990 and April 1991 rating decisions.  The veteran did not 
appeal those decisions.  

3.  The evidence submitted since the April 1991 rating 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for residuals 
of an eye injury.  

4.  The evidence submitted since September 1989 does raise a 
reasonable possibility of substantiating the claim for 
service connection for a skin disorder.  

5.  Service medical records do not include any references to 
treatment for any disorder of the prostate.  

6.  The claims folder does not include a diagnosis of 
prostate cancer, prostatitis has been diagnosed.  

7.  The claims folder does not contain a diagnosis of 
migraines.  


CONCLUSIONS OF LAW

1.  The rating decision in April 1991, which denied the 
request to reopen the claim for service connection for 
residuals of an eye injury, was final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 19.192 (1990).  

2.  New and material evidence has not been submitted since 
the April 1991 decision of the RO, pertinent to the claim of 
service connection for residuals of an eye injury, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2004).  

3.  The rating decision in May 1989, which denied the claim 
for service connection for a skin disorder, was final.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. §§ 3.104, 19.192 
(1988).  

4.  New and material evidence has been submitted since the 
May 1989 decision of the RO, pertinent to the claim of 
service connection for a skin disorder, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

5.  A prostate disorder was not incurred or aggravated in 
service and the service incurrence of prostate cancer may not 
be presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307 (2004).  

6.  Migraines were not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and advise as to whether 
the appellant or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's request to reopen his claim was filed August 31, 
2001 consequently, the current version of § 3.156 (2004) 
applies.  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004), the Court 
interpreted the law as requiring that the notice requirements 
of the VCAA mandate that the claimant be informed of the 
provisions of the VCAA prior to the initial decision of the 
RO.  In this case, the RO informed the veteran of the 
provisions of the VCAA in February 2002, prior to the initial 
decision as to reopening in June 2002.  

The veteran was notified of the evidence necessary to support 
his claim in the February 2002 letter from the RO and the 
November 2002 statement of the case.  The RO obtained the 
veteran's service medical records and VA records of 
treatment.  The veteran submitted his private medical records 
and VA also requested the records identified by the veteran.  
The veteran has not identified any additional records to be 
obtained.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. §§ 3.307(a)(6)(iii)(2004).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, and provided further that the requirements of 38 
C.F.R. § 3.307(d) are satisfied: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, soft tissue sarcoma, and 
diabetes mellitus.  38 C.F.R. § 3.309(e) (2004).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to the conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 and 3.2600 of this title.  38 C.F.R. § 3.104 (2004).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2004).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background.  The veteran's DD Form 214 reveals he 
served from January 1966 to January 1968 and was awarded a 
Vietnam Service medal.  Service medical record include a 
physical examination at service pre-induction in November 
1965 and entrance in January 1966.  No abnormalities of the 
head, genitourinary system, eyes or skin were noted.  In June 
1967 the veteran was injured in a motor vehicle accident.  
Examination after the accident revealed his eyes were normal.  
Service separation examination in October 1967 revealed no 
abnormalities of the head, eyes, genitourinary system or 
skin.  

The veteran submitted his application for service connection 
in February 1989.  He raised claims for service connection 
for a face rash related to exposure to Agent Orange and 
residuals of the injuries received in the motor vehicle 
accident.  

The RO requested the veteran's records of VA treatment.  They 
included a February 1989 record of the veteran complaining of 
headaches in the back of his head for the last one to two 
years.  A 1989 VA record noted a benign prostate.  

In March 1989 the veteran was examined by VA.  Examination 
revealed a raised dry scaly rash of the interscapular area.  
An examination of the eye revealed a small corneal peripheral 
opacity of the left eye.  His vision was 20/20.  He also had 
irritation of the left eye.  The VA examiner commented they 
"not likely" due to the accident in 1967.  A history of a 
lid laceration, all healed, was also noted.  A dermatology 
examination revealed a burning pruritic dryness on the face, 
upper chest and back.  There was erythema, scaling and 
hypopigmentation of the central chest, and upper and lower 
back and neck.  The assessment was tinea versicolor.  

Based on the above, the RO in a May 1989 rating decision 
denied service connection for an eye disorder and a skin 
disorder.  The RO notified him his claims for an eye disorder 
and a skin disorder were denied in a June 1989 letter.  In 
July 1989 the veteran filed a notice of disagreement only 
with the evaluations assigned for his service-connected 
disabilities.  He did not appeal the May 1989 rating 
decision.  

In March 1990 the veteran requested his claims for service 
connection for an eye disorder and a skin disorder be 
reopened.  The RO again requested the veteran's VA records.  
The records received were either duplicates of records 
already in the claims folder except for a May (no year) 
record of treatment for seborrheic dermatitis.  Additional VA 
outpatient treatment records were then received which 
included January through April 1990 records of treatment for 
seborrheic dermatitis.  

The RO in July 1990 rating decision denied the request to 
reopen the claim for service connection for an eye disorder 
and deferred consideration of the claim for service 
connection for a skin disorder.  The RO notified the veteran 
his request to reopen his claim for service connection for 
eye disorder was denied in a July 1990 letter.  The veteran 
did not file a notice of disagreement with the July 1990 
rating decision.  

Instead in April 1991 he filed a claim for service connection 
for injuries received in 1967, which included an eye injury.  
The RO requested the veteran's VA outpatient treatment 
records.  They included records of treatment for tinea pedis 
in March 1990, continuing treatment for seborrheic dermatitis 
and diagnosis of onychomycosis in March 1991.  

The RO in an April 1991 rating decision denied the veteran's 
request to reopen the claim for service connection for an eye 
injury.  The veteran was informed he must submit new and 
material evidence to reopen his claim in a May 1991 letter 
from the RO.  

In September 1996 the veteran submitted a claim for service 
connection for disabilities related to exposure to Agent 
Orange including a skin disorder.  

He submitted additional service medical records including his 
records of hospital treatment after the motor vehicle 
accident in June 1967.  They revealed he sustained a 
laceration of the eyelid.  Nursing notes revealed his eye 
appeared swollen and there was purulent drainage.  The 
following day it was noted his eye appeared less edematous 
and had good color.  The veteran was able to see but his 
vision was blurred.  The veteran was also experiencing 
headache.  

The RO obtained the veteran's VA outpatient treatment 
records.  They included a neurology work up for head and neck 
pain.  They also included complaints of headache in February, 
May, April and September 1996.  April 1996 records also noted 
the veteran was using seborrheic shampoo.  

In January 1997 the RO denied service connection for tinea 
versicolor.  The veteran submitted his notice of disagreement 
with the January 1997 rating decision in April 1997.  The RO 
issued a veteran a statement of the case in June 1997.  The 
veteran did not submit a substantive appeal.  

The veteran submitted his request to reopen his claims for 
service connection for a skin disorder and eye disorder and 
claims for service connection for prostate cancer and 
migraines in August 2001.  

The veteran submitted a June 2001 letter from the VA which 
noted the veteran had recurrent rashes that involved the face 
and trunk.  A September 2000 record included an examination 
report from the Agent Orange registry which noted the veteran 
had an erythematous and macular rash involving the face and 
trunk.  A dermatology record noted a rash on the groin, scaly 
feet, and thickened toenails.  Diagnoses included seborrheic 
dermatitis, tinea versicolor, irritant contact dermatitis, 
tinea pedis and tinea unguum.  The veteran also submitted an 
undated Prostate Cancer Screening that noted the veteran had 
an elevated PSA value.  The veteran also submitted private 
medical records which included diagnosis and treatment for 
prostatitis in January and February 2002.  

The RO in a June 2002 rating decision denied service 
connection for prostatitis and migraines and denied the 
veteran's request to reopen his claim for service connection 
for an eye injury and a skin disorder.  The veteran appealed 
that rating decision to the Board.  

Analysis.  

New and Material Evidence to Reopen a Claim of Service 
Connection for Residuals of an Eye Injury

The RO denied service connection for an eye injury in a May 
1989 rating decision and denied the veteran's request to 
reopen the claim in July 1990 and April 1991 rating 
decisions.  The veteran did not appeal those decisions and 
for that reason they became final.  38 C.F.R. § 3.104, 
19.192.  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has held VA is required 
to review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

The April 1991 rating decision was the last final 
disallowance of the veteran's claim for service connection 
for an eye injury.  The Board has compared the evidence in 
the claim folder at the time of the April 1991 rating 
decision with the evidence submitted since April 1991.  The 
evidence in the claims folder in April 1991 included service 
medical records demonstrating the veteran's eye was normal 
after his motor vehicle accident in June 1967.  Also of 
record was the veteran's service separation examination which 
indicated his eyes were normal in October 1997.  The claims 
folder also contained the March 1989 VA examination report 
which indicated the veteran's opacity of the left eye and 
irritation were not likely related to his motor vehicle 
accident in service.  

Since the April 1991 rating decision the veteran submitted 
additional service medical records which include his records 
of hospitalization in June 1967.  They revealed the veteran 
sustained a laceration to the eyelid and had a swollen red 
left eye and complained of blurred vision.  No other records 
placed in the claims folder since April 1991 relate to the 
eye.  

The additional service medical records are new, as they were 
not in the claims folder in April 1991.  They are not 
cumulative or redundant.  The additional service medical 
records are material, as they relate to an unestablished 
fact, they demonstrate the veteran sustained a left eye 
injury in service.  The service medical records in the claims 
folder in April 1991 indicated his eye was normal after the 
accident.  

The criteria for new and material evidence also includes 
raising a reasonable possibility of substantiating the claim.  
In this instance there is no reasonable possibility that the 
claim can be substantiated since the records subsequent to 
the June 1967 service medical records do not include 
diagnosis of any residuals of a eye injury related to the 
accident in service.  The service separation examination in 
October 1967 noted the eyes were normal.  The eye opacity and 
irritation diagnosed in the March 1989 VA examination was not 
in the opinion of the examiner related to the accident.  
There are no records of any treatment for residuals of an eye 
injury or complaints of eye problems since the March 1989 VA 
examination.  

The Board concludes that the evidence submitted in an effort 
to reopen his claim is not new and material, as it does not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2004).  

New and Material Evidence to Reopen a Claim for Service 
Connection for a Skin Disorder

The RO denied the veteran's claim for a skin disorder, 
including as due to exposure to Agent Orange in service, in a 
May 1989 rating decision.  The veteran did not appeal that 
decision and it became final.  38 C.F.R. §§ 3.104, 19.192 
(1988).  

The evidence in the claims folder in May 1989 included the 
veteran's service medical records which did not include any 
records of treatment for a skin disorder.  Also of record was 
the March 1989 VA examination report which noted the veteran 
had tinea versicolor.  The veteran's service personnel 
records also indicated he served in the Republic of Vietnam.  

Evidence submitted since May 1989 includes VA records of 
treatment for skin disorders diagnosed as seborrheic 
dermatitis in 1990, onychomycosis in March 1991 and diagnoses 
of seborrheic dermatitis, tinea versicolor, irritant contact 
dermatitis, tinea pedis and tinea unguum.  

The additional records are new and they include additional 
diagnoses of skin disorders.  They are not cumulative or 
redundant as they reveal additional diagnoses and demonstrate 
different areas of the body which are affected by a skin 
disorder.  They are material as they relate diagnoses of the 
skin disorders not previously included in the claims folder.  

In determining whether the evidence raises a possibility the 
claim may be substantiated the Board considered the 
following.  Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  VA 
records of treatment demonstrate the veteran has a skin 
disorder or disorders.  The veteran served in the Republic of 
Vietnam during the period between January 9, 1962 and May 7, 
1975.  It is therefore presumed he was exposed to Agent 
Orange in service.  38 C.F.R. § 3.307(a)(6)(iii).  Although 
the veteran does not have a disorder for which presumptive 
service connection is provided as set out in 38 C.F.R. 
§ 3.309(e), the Court has indicated that does not preclude 
establishing service connection with proof of direct 
causation.  As there is no competent medical evidence of 
record which indicates the veteran's skin disorders are not 
related to exposure to Agent Orange, there is a possibility 
of substantiating the claim if a nexus opinion is obtained.  
The Board has concluded the evidence submitted raises a 
reasonable possibility the veteran may substantiate his claim 
as they demonstrate he currently has a skin disorder and that 
he served in the Republic of Vietnam and is presumed to have 
been exposed to Agent Orange.  

As new and material evidence has been submitted, the 
veteran's claim for service connection for a skin disorder is 
reopened.  

Service Connection for Prostatitis (claimed as Prostate 
Cancer)

The service medical records do not include any references to 
any disorder of the prostate in service.  The claims folder 
only includes a current diagnosis of prostatitis and an 
elevated PSA.  There is no diagnosis of prostate cancer in 
the claims folder.  The diagnosis of prostatitis first 
appears in private treatment records dated in 2002.  

The regulations providing presumptive service connection for 
prostate cancer [38 C.F.R. § 3.309(e)] are not applicable as 
there is no diagnosis of prostate cancer of record.  

In the absence of any evidence of a prostate disorder in 
service, service connection for prostatitis is not warranted.  
38 C.F.R. § 3.303 (2004).  

Service Connection for Migraines

The claims folder does not include any diagnosis of 
migraines.  The service medical records and current VA 
records do include references to headaches, but no diagnosis 
of migraines.  The VA records which include complaints of 
headaches include a neurological work up for neck and 
shoulder pain in May 1996 with accompanying headaches.  There 
is no indication in the record that the veteran's headaches 
are migraines.  

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection for migraines is not 
warranted in the absence of a diagnosis of migraines.  


ORDER

The claim for service connection for residuals of an eye 
injury is not reopened, and the appeal is denied.  

The claim for service connection for a skin disorder is 
reopened; to this extent, it is allowed.  

Service connection for prostatitis (claimed as prostate 
cancer) is denied.  

Service connection for migraines is denied.  


REMAND

The veteran is seeking service connection for a skin 
disorder.  The VA records include diagnoses of several skin 
disorders.  Seborrheic dermatitis, onychomycosis, tinea 
versicolor, irritant contact dermatitis, tinea pedis and 
tinea unguum have been diagnosed.  As was explained above the 
veteran is presumed to have been exposed to Agent Orange in 
service.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
or symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2004).  For that 
reason the veteran's claim must be remanded to obtain an 
opinion as to whether his currently diagnosed skin disorders 
are related to exposure to Agent Orange in service.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for a skin disorder 
since September 2000, then obtain copies 
of records of all such treatment which 
have not been previously secured.  

2.  The RO should arrange for the veteran 
to be afforded a VA dermatology 
examination to determine the etiology of 
the veteran's current skin disorders.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
asked to examine the veteran review the 
VA records which include diagnoses of 
seborrheic dermatitis, onychomycosis, 
tinea versicolor, irritant contact 
dermatitis, tinea pedis and tinea unguum 
and then diagnosis any current skin 
disorder.  The examiner is asked to offer 
his opinion as to whether it is as likely 
as not that any of his current skin 
disorders are related to exposure to 
Agent Orange in service.  

3.  Thereafter, the RO should review the 
claims file, and arrange for any further 
development suggested by the results of 
the development ordered above, and 
readjudicate the claim.  If it remains 
denied, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative, 
and they should have the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



